Order entered October 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00473-CR
                                      No. 05-18-00474-CR

                          RICKEY LECARDO MCGEE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F16-34511-H & F16-34499-H

                                           ORDER
       Although appellant’s brief was initially due July 18, 2018, we granted two extension

motions making the brief due September 17, 2018. To date, no brief has been filed and we have

had no communication from appellant about the brief or the appeals.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute these appeals or whether

appellant has abandoned the appeals. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court No. 1; April Smith; and to the Dallas County District

Attorney.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE